DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 5 has been amended as follows:

5. (Currently amended) The communication system of claim 4, wherein at a timing when the start condition stored in the preservation memory is stored in the reference memory, if the start condition is not stored in the preservation memory, the storage processor stores, in the reference memory as the start condition, a fail value that causes the subject node to transition from the sleep state to the normal state upon receiving the communication frame containing arbitrary start information.

Allowable Subject Matter
Claims 1-7 and 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious on the following when considered with other limitations in the claim: the start unit is configured to let a subject node transition from the sleep state to the normal state when (A) the start unit compares, in the sleep state, the start information included in the communication frame with the start condition stored in the reference memory, and (B) a wakeup condition is satisfied, and the storage processor is configured to store the start condition in a preservation memory that is a storage area different from the reference memory before storing the start condition transmitted from the at least one master node in the reference memory.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464